Title: To George Washington from Major General William Heath, 22 March 1778
From: Heath, William
To: Washington, George

 

Dear General
Head Quarters Boston March 22d 1778

I received the honor of yours of the 27th Ultimo per Capt. Gooch; shall communicate your advice to Brigr Genl Learned immediately.
Colo. Lee has been anxiously waiting an answer to his request for leave to resign his Commission, and was much disappointed on finding that your Excellency had not mentioned it in your last, He has beg’d of me again to renew his request for leave to resign, representing that his private Interest will be ruined unless it be granted, and that duty to himself & family constrain him to urge the matter, and begs that his resignation may be accepted as soon as may be.
Congress have given Lieut. Anstruther leave to go to Rhode Island to negotiate an exchange for himself, but have restricted it to Colo. Ethan Allen unless he should have been exchanged for Lt Colo. Campbell. They have also directed me to acquaint Lord Napier and any other Officer who may apply for liberty to go within the Enemy’s posts to negotiate a personal Exchange, that Congress do not think it expedient to continue to grant passports for that purpose, as such exchanges may be effected in the customary way. Lord Napier being exceeding anxious to be exchanged. I would sollicit your Excellency’s assistance to effect it. his rank is no more than that of a Lieutenant.
Lieut. Genl Burgoyne will go home in a few days. We are now preparing the Accounts for settlement; he is to replace a considerable quantity of the provisions which I think is a happy circumstance in our favor at this time.
I am surprised at the Accounts, which I see in letters wrote by Gentlemen in the Army, of the great nakedness of the Troops, and that little or no Cloathing has arrived. Large Quantities of Cloathing have been long since sent from hence and receipts received of its safe delivery at Fish Kill—what can have become of it?
We are here suffering every inconvenience imaginable on account of the want of money. And permit me Sir to express my own sentiments that without a change of our present System with respect to the Army, Finances and Magazines, I fear we shall have but little to boast of. We must have a permanent Army. Promiscuous Crouds (for they cannot be called Soldiers until they are disciplined) hurried into the Field for a few months, a considerable part of which time spent in marching to & from the Camp, & when they are there uninured to the fatigues and hardships of the Field they soon contract the disorders incident in Armies, grow disspirited, sicken—many die, & those that return, being often weak & ematiated, are a discouragement to those who are next to turn out. Neither can we in the Field depend on those

temporary Levies to make a formal and close attack on Veteran Soldiers, nor is this all, by these frequent Drafts the Fields are left uncultivated, or Crops ungathered, the Peasants discouraged, the Supplies of the Army straitened, Magazines empty and the prices of provisions severely felt by the Community at large. There must my, dear General, be a revision of the present mode of carrying on the War. The men must be engaged for so long time at least as will allow their being formed Soldiers. for permit me to assert that those who view discipline as a matter of but little or no consideration will, ere the War is finished, be convinced that it is of the highest importance. Your Excellency is also sensible that the having Magazines of provisions, Cloathing &c. sufficient for the exigencies of the Army properly deposited, and the Finances so certain as to defray the necessary expences of every Campaign seasonably, are as essential to the keeping an Army on Foot, or rendering it formadable, as its numbers or discipline. It is undoubtedly in our power, with a common blessing, to crush our Enemies, I wish I was convinced that we were pursuing the most happy way at present to effect it. Pardon me Sir in this obtrusion—concern for my Country has compelled me to write thus much—I sincerely feel for you who must experience the keenest sensations on the review of our situation which every day must present itself to you.
Inclosed is a request from Major Swasey (a good Officer) for leave to resign his Commission. I have the honor to be With great respect Your Excellencys Most Obed. Servant

W. Heath

